Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 27 June 1803
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


          
            Monsieur le Président,
            Paris 8 Messidor 11 (27 Juin 1803.)
          
          Je joins ici une lettre que j’avais donneè pour Votre Excellence au Général Bernadotte, et qu’il vient de me renvoyer depuis que la Négociation terminée sans lui, et la Guerre qui peut rendre utiles ses talens militaires, l’ont engagé, non sans regret, à renoncer à son Ambassade auprès de vous.
          Celui qui lui suceede, Mr. de Laussat, a êté mon Collegue au Conseil des Anciens, quoiqu’il fut jeune encore. C’est un homme d’esprit, sage et doux. Je crois que vous en serez satisfait. Il êtait parti pour administrer cette même Louisiane qu’il sera chargé de vous remettre, et qui prospérera entre vos mains plus qu’elle n’aurait pu le faire dans celles d’aucune Puissance de l’Europe.
          Cette acquisition, si peu esperée, faite par les Etats unis, si promptement, sous votre Présidence, est un des événemens qui m’ont causé en ma vie le plus de plaisir. Et le bonheur d’y avoir concouru jusqu’à un certain point sera toujours un de mes souvenirs les plus chers.
          J’aime vos Républiques américaines, et la Philantropie sérieuse de votre grave Nation. Mais, condamneé, par l’impossibilité de bien apprendre la langue anglaise lorsque ce n’est plus dans la jeunesse qu’on l’étudie, à n’être jamais qu’une bête au milieu de vos Etats anglais, à n’y être aimé que de ma Famille, à n’y servir que mes enfans, il est naturel que l’introduction dans votre Corps fédéral d’une couple de Républiques Françaises, où je puis entendre, être entendu, aller aux choses sans m’user sur les mots, suivre encore les leçons de mes illustres Maitres Quesnay et Turgot, continuer d’être utile au Monde, me donne une satisfaction particuliere.
          Mon Corps engraissera quelque partie de votre Amérique. Je voudrais que mon esprit l’eut servie.
          Mais je vous ai marqué les raisons qui peuvent me retenir encore assez longtems.
          J’en vois une nouvelle aujourd’hui dans l’occasion qui se présente de contribuer à l’adoption stable des bons Principes sur la navigation des Neutres. Et j’ai aussi d’autres devoirs que je ne puis secouer.
          Que votre amitié m’aide dans tous les sens à les remplir.
          C’en sera un grand moyen dont je serai très reconnaissant que de charger notre Maison de Banque à Paris, par l’entremise de celle de New York, du payement des Interêts des Stocks dus par votre Gouvernement aux Français et aux Suisses, et qui, attendu le Prix que vous payez en cette monnaie de l’acquisition de la Louisiane vont devenir bien plus considerables.
          Cette mesure, que j’espere de votre Bonté, ne pourra qu’être agréable aussi aux Amis que j’ai dans le Gouvernement français.
          Je vous prie d’en recevoir d’avance tous mes remerciemens.
          Salut, reconnaissance, attachement, Zêle et respect.
          
            Du Pont (de Nemours)
          
         
          Editors’ Translation
          
            
              Mister President,
              Paris, 8 Messidor 11 (27 June 1803)
            
            I am enclosing the letter I gave General Bernadotte on your behalf which he has just returned to me. Now that the negotiations have concluded without him and that the war can benefit from his military experience, he feels compelled to give up his role as emissary to you, although not without regret.
            His successor, Mr. de Laussat, was my colleague on the Council of Elders, even though he was still young. He is intelligent, wise, and charming. I think you will be pleased with him. He had set out to administer the same Louisiana he is now entrusted with handing over to you. It will prosper more in your hands than in those of any European power.
            This swift and unhoped-for acquisition by the United States, under your presidency, is one of the events that has given me the most pleasure in my lifetime. The happiness of having contributed to it in some measure will always be one of my most cherished memories.
            I love your American republics and the sincere philanthropy of your earnest nation. Given the impossibility of mastering the English language when one is no longer young, condemned to being a fool amid your English states, loved only by my family, serving only my children, I take special and understandable satisfaction in the addition of a couple of French Republics to your federal body. There I can understand and be understood, go to the heart of things without the obstacle of language, follow the precepts of my illustrious teachers Quesnay and Turgot, and continue to be useful to the world.
            My body will be buried somewhere in your America. I would like my mind to have served her.
            I have already explained the reasons that will keep me here for quite some time.
            A new one has arisen today: the opportunity to contribute to the lasting adoption of wise principles concerning navigation for neutral parties. I also have other obligations that I cannot shake off.
            May your friendship help me, in all ways, to fulfill them.
            One important way, for which I would be very grateful, is for you to ask our bank in Paris, through the intermediary of the one in New York, to pay the interest your government owes to the French and Swiss. Given the amount you are paying to purchase Louisiana, the sum is going to become even larger.
            This measure, which I ask of your kindness, will also please my friends in the French government.
            
            Accept in advance all my thanks.
            Greetings, gratitude, devotion, ardor, and respect.
            
              Du Pont (de Nemours)
            
          
        